Title: To James Madison from Josef Yznardy, 24 August 1802
From: Yznardy, Josef
To: Madison, James


					
						Sir.
						Cadiz 24th. August 1802.
					
					I have the pleasure of handing you Duplicates of what I had the honor to address you since 

my arrival, & which gives you all information of every occurence happen’d here since that period.
					Now I have the honor of handing you a Dispatch receiv’d from Mr. James Simpson the 

American Consul at Tangiers, the same advised you on the 21. inst. having deliver’d Capt. Crowell, 

who did not Sail as was expected on account of the Contrary Winds.
					Looking over & examining the Books of this Consulship I find that a great number of 

Vessels have been sold during my absence; & having called for their respective Registers from Mr. 

Anthony Terry the Vice Consul, he answered me that he only had the five following in his 

possession, & which I remit you herewith without loss of time.
					
						
							of Brig Clarisa
							Capt. Thomas Fields
						
						
							 Ship Sidney
							   Samuel Waistcoat
						
						
							 Ship Dolphin
							   Wm. Haskell.
						
						
							Schooner Nancy
							   Thomas Caley.
						
						
							Schooner Veteran
							   W. B Miller.
						
					
					The others contain’d in the List I likewise inclose you, he says he has not been able to get the 

Captains to deliver them,  fearing that they or the Owners may make bad use of them, (as 

certainly I believe some of those Sales has been only shewn & made only to fulfill the ideas of the 

Owners).  Therefore I  of the first opportunity to acquaint you thereof, & to send for 

government.  I have the honor to be very Sincerely Sir—Your obt. hble Servt.
					
						Josef Yznardy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
